Citation Nr: 0947536	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-17 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent disabling 
for right knee internal derangement with patellofemoral pain 
syndrome.

2.  Entitlement to a rating in excess of 10 percent disabling 
for left knee internal derangement with patellofemoral pain 
syndrome.

3.  Entitlement to service connection for a left thumb 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1983 to 
December 1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which continued an evaluation of 10 
percent disabling for the Veteran's bilateral patellofemoral 
pain syndrome and denied service connection for a left thumb 
condition.  In an April 2006 rating decision the RO noted 
clear and unmistakable error in the initial grant of service 
connection for the Veteran's bilateral knee disabilities by 
the RO in January 2000, and granted separate 10 percent 
evaluations for the Veteran's right and left knee internal 
derangement with patellofemoral pain syndrome, effective 
January 1, 1999 (as the disabilities are described on the 
title page).  

In January 2007, the Veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO.  In June 
2009, the Veteran testified during a Board hearing before the 
undersigned Veterans Law Judge at the RO.  Transcripts of 
both hearings are of record.  After his Board hearing the 
Veteran submitted additional evidence accompanied by a waiver 
of initial RO consideration.  The Board accepts this 
additional evidence for inclusion in the record.  See 38 
C.F.R. § 20.800 (2009).

The issue of service connection for a left thumb condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Right knee internal derangement with patellofemoral pain 
syndrome is manifested by subjective complaints of 
instability, locking, and swelling, with radiographic studies 
revealing mild degenerative joint disease, objective findings 
of pain with motion, and flexion from at least zero to 100 
degrees; objective findings of instability or subluxation 
have not been shown.  

3.  Left knee internal derangement with patellofemoral pain 
syndrome is manifested by subjective complaints of 
instability, locking, and swelling, with radiographic studies 
revealing mild degenerative joint disease, objective findings 
of pain with motion, and flexion from at least zero to 90 
degrees; objective findings of instability or subluxation 
have not been shown


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for right knee internal derangement with 
patellofemoral pain syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.20, 
4.40, 4.45, 4.59,4.71a, Diagnostic Codes 5003, 5256, 5257, 
5260, 5261, 5262 (2009).

2.  The criteria for a disability rating in excess of 10 
percent for left knee internal derangement with 
patellofemoral pain syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.20, 
4.40, 4.45, 4.59,4.71a, Diagnostic Codes 5003, 5256, 5257, 
5260, 5261, 5262 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his increased rating claims 
and service connection claim in May 2004.  Thereafter, he was 
notified of the provisions of the VCAA by the RO in 
correspondence dated in June 2004, August 2004, and September 
2004.  The letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in September 2008.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in a March 2006 
letter.  The notice requirements pertinent to the issues on 
appeal have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records and VA treatment records 
were obtained and associated with his claims file.  He was 
also afforded VA medical examinations in January 2006 and 
January 2008 to assess the current nature of his claimed 
disabilities.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Therefore, the analysis in this decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2009).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).

The Board notes that the Veteran's left knee condition is 
currently rated under Diagnostic Code 5257, which rates based 
on recurrent subluxation or lateral instability.

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009)

The Board notes the VA General Counsel has held that a 
veteran who has arthritis (resulting in limited or painful 
motion) and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

Normal range of extension of the knee is to 0 degrees and 
normal range of flexion of the knee is to 140 degrees.  See 
38 C.F.R. Part 4, Plate II.

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2009)

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2009).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

Factual Background

In a January 2000 rating decision the Veteran was granted 
service connection for bilateral internal derangement of the 
knees, with an initial rating of 10 percent disabling based 
on painful motion.  He filed the current claim for an 
increased rating in May 2004.  As noted above, the RO, in a 
December 2004 rating decision, continued the Veteran's 
evaluation of 10 percent for bilateral internal derangement 
of the knees.  In an April 2006 rating decision the RO found 
clear and unmistakable error regarding the January 2000 
grant, and provided separate service connections for right 
internal derangement with patellofemoral pain syndrome and 
left internal derangement with patellofemoral pain syndrome, 
each with a separate rating of 10 percent disabling.  

A review of the claims folder reveals no treatment for the 
knees or any examination of the knees until January 2006.  In 
fact, the record indicates that the Veteran failed to report 
for a scheduled VA medical examination of the knees in June 
2004. 

In January 2006, the Veteran was afforded a VA joints 
examination.  The examining physician noted that neither the 
Veteran's claims folder nor his medical records were 
available for review.  The Veteran reported that his knee 
pain began in 1987, and has progressively worsened over time.  
The examiner noted that there were no constitutional symptoms 
or incapacitating episodes of arthritis, and there was no 
function limitations on standing.  There was function 
limitation on walking, in that the Veteran could walk more 
than a quarter mile, but less than a mile.  The Veteran 
reported no joint deformity, giving way, instability, 
weakness, episodes of dislocation or subluxation, or episodes 
of locking.  He had pain and stiffness in both knees, with 
frequent severe flare-ups, and excessive walking caused 
severe bilateral knee pain for several hours.  On physical 
examination, the Veteran had an antalgic gait.  The right 
knee had flexion from zero to 110 degrees, both passive and 
active, with additional limitation of motion from zero to 100 
degrees on repetitive use.  The additional limitation of 
motion was due to pain.  Right knee extension was to zero 
degrees, with no additional loss of motion due to repetitive 
use.  The left knee had flexion from zero to 110 degrees, 
both passive and active with additional loss of motion due to 
pain on repetitive use to 90 degrees.  Left knee extension 
was to zero degrees, with no additional loss of motion due to 
repetitive use.  There was no loss of bone, inflammatory 
arthritis or joint ankylosis.  Both knees were tender, had 
painful movement, abnormal motion, and guarding of movement.  
There was crepitation in both knees as wells as clicks or 
snaps, grinding, and patellar abnormality (advanced 
chondromalacia).  There was no instability, meniscus 
abnormality, or tendon or bursa abnormalities.  X-rays 
studies of both knees revealed some narrowing of the lateral 
aspect of the patellofemoral joint bilaterally.  The 
diagnosis was chronic, severe bilateral knee pain, and 
symptomatic severe chondromalacia of the patella bilaterally.  
It was noted that prolonged walking resulted in chronic 
severe knee pain, and the Veteran was unable to run.  

In January 2007 the Veteran testified during a DRO hearing 
regarding his bilateral knee disabilities.  He described his 
level of knee pain, knee instability, the medication he took 
to manage his knee pain, and how the knee pain affected him 
at work.  He related that his knees and lower limbs would 
become swollen by the end of the day.  At the time of the 
hearing the Veteran was not using any knee braces, but did 
have bandage wraps and was going to talk to his physician 
about the possibility of knee braces.  

In October 2007, the Veteran had a VA orthopedic consultation 
regarding his history of bilateral knee pain and his 
increasing bilateral ankle pain.  He reported being diagnosed 
with patellofemoral syndrome in the past.  He related that he 
had constant knee pain but that it was worse with activity.  
He was only able to walk for 30 minutes before his pain would 
limit his activity, and he had popping and clicking in his 
knees, but no locking.  Objective examination revealed no 
significant effusion and no synovitis.  Range of motion of 
the knees was from zero to 130 degrees, bilaterally.  
Lachman's test was stable, and varus and valgus deformities 
were not observed.  There was diffuse tenderness to palpation 
and patellar apprehension.  The assessment was bilateral knee 
patellofemoral syndrome vs. fibromyalgia with associated 
ankle pains, no evidence of degenerative joint disease or 
inflammatory arthritis.  Cortisone and Lidocaine were 
injected into the Veteran's knees, and follow-up knee MRIs in 
two months were suggested.

In January 2008 the Veteran was afforded a VA joints 
examination and a VA feet examination, and his claims file 
was reviewed in conjunction with the interview and physical.  
It was noted that the Veteran was employed full time as a 
truck driver, and had missed work in the prior year due to 
foot, beck and neck pain.  There was no mention of the knees 
causing him to miss work.  After reviewing the claims file, 
the examiner noted that the Veteran sought VA treatment 
regarding diffuse pain from orthopedics, rheumatology, and 
physical therapy.  The examiner noted that in April 2007, it 
was determined that the Veteran was able to climb a flight of 
stairs and walk at a pace of 4 miles an hour.  However, at 
the January 2007 DRO hearing, the Veteran testified that his 
knees began to hurt after 15 minutes of walking, and that he 
even felt a strain on his knees from pushing the gas pedal of 
his truck.  The examiner then provided a brief history of the 
Veteran's knee treatment from his first complaint in December 
1994 to his retirement physical in December 1998.  During 
that time the Veteran's x-rays were normal but one physician 
diagnosed him with mild degenerative joint disease, and one 
physician diagnosed him with patellofemoral syndrome.  The 
examination report then included the statement:  "PLEASE 
NOTE: In light of Veteran's inconsistent stories, "doctor 
shopping" and subjective complaints without clear organic 
etiology to date, I call your attention to a note in the 
[service treatment records] from [October 1996] when the 
patient tried to 'avoid yet another deployment' by asking for 
an elective non-urgent evaluation by a specialist.  The 
physician said the 'patient tried to obfuscate circumstances 
to the examiner.'"  

During the examination the Veteran stated that his knee pain 
began in 1991, after he was in a motor vehicle accident in 
service, and his knees hit the dashboard.  He complained of 
constant pain which has progressively worsened since onset 
and treated with a non-steroid anti-inflammatory and pain 
medication.  He was noted to be using braces intermittently, 
but often, for walking.  He described being able to stand for 
15 to 30 minutes.  He reported giving way, instability, pain, 
stiffness, weakness, and effusion in both knees.  He did not 
note episodes of subluxation or locking.  He related that his 
condition affected the range of motion of his knees, and that 
he had inflammation of both of his knees.  

On physical examination, the examiner noted that there was no 
evidence of abnormal weight bearing.  Both knees had flexion 
from zero to 140 degrees, active and passive, and extension 
to zero degrees, active and passive.  The Veteran noted that 
his knee hurt during the entire examination.  The examiner 
noted that the Veteran presented negative Deluca criteria.  
There was no bone loss, and no joint ankylosis.  The knees 
presented as tender with painful motion.  There was no noted 
crepitation, clicks or snaps, grinding, instability, patellar 
or meniscus abnormality, and no other knee abnormality.  The 
diagnosis was: subjective bilateral knee pain with normal x-
rays.  The examiner noted that there were significant effects 
on the Veteran's occupation based on decreased mobility, 
problems with lifting and carrying, weakness or fatigue, 
decreased strength, and pain.  The examiner also noted that 
foot pain had severe effects on the Veteran's activities of 
daily life regarding chores, shopping, exercise, recreation, 
and travelling.  There was no indication that the knee 
problems had a similar impact.

A February 2009 VA MRI report of the left knee noted mild 
signal irregularity and fissuring of the medial trochlear 
articular cartilage, mild signal abnormality of the patellar 
cartilage at the median ridge, a small focus of abnormal low 
signal within the medial compartment articular cartilage 
along the posteromedial femoral condylar surface.  The MRI 
also showed diffuse mild articular cartilage thinning along 
the weight bearing surfaces in the medial and lateral 
compartments.  The anterior cruciate ligament (ACL), and the 
posterior cruciate ligament (PCL) were intact, collateral 
ligaments were unremarkable, menisci were unremarkable and 
marrow signal was normal.  The impression was mild multifocal 
chondromalacia.  MRI of the right knee showed abnormal signal 
and mild thinking of the trochlear and cartilage of the 
median ridge of the patella.  There was mild thinning of the 
articular cartilage along the weight bearing surfaces of the 
medial compartment.  The ACL, PCL, and collateral ligaments 
were intact.  The  menisci were unremarkable and his marrow 
signal was normal.  The impression was mild articular 
cartilage irregularity in the patellofemoral and medial 
compartment, with no other abnormalities.

During a March 2009 VA orthopedic consultation, the Veteran 
described knee pain since 1991, which had progressed so that 
he was unable to run or bike.  He denied swelling but 
reported pop/click/grind, hyperextension, giving out and 
infrequent locking.  He reported occasionally falling.  On 
physical examination the knees were not swollen and the skin 
was intact without surgical scars.  Patellae were mobile and 
non-tender to palpation.  Ballottement and bulge signs were 
negative, and he had "essentially" full range of active 
motion.  There was no appreciable crepitus on passive range 
of motion.  Quad and patellar tendons, medial and lateral 
collateral ligaments, and joint lines were all tender to 
palpation.  Varus/valgus stress caused general discomfort and 
McMurray test was positive for discomfort but without 
appreciable meniscal pop/click.  The assessment given, after 
a review of recent x-rays and MRIs, was moderate medial 
compartment degenerative joint disease of the right knee, 
early anterior compartment degenerative joint disease of the 
left knee, and chondromalacia secondary to patella Alta of 
the left knee.

Additional March 2009 VA records show treatment of the 
Veteran's knees with Synvisc injections.  It was noted that 
the degenerative disease was not severe enough to consider 
joint replacement.  Knee examination showed bilateral knees 
were without erythema, induration or swelling.  A March 2009 
radiological report showed the right knee had minimal 
irregularity in the condylar surface of the femoral medial 
condyle with a miniature medial osteophyte from the adjacent 
tibial plateau.  Negligible osteophyte formation was also 
found in the patellofemoral compartment, these "may be 
indications of very early degenerative joint disease."  The 
left knee showed minimal medial compartment articular 
cartilage space loss suggesting very early degenerative joint 
disease, with no other acute abnormalities. 

In June 2009 the Veteran testified at a Board hearing 
regarding his knee disabilities.  He related that his knees 
would lock once or twice a month, and he would sometimes fall 
due to the locking.  Knee braces he was given were to help 
stabilize his knees, and his knees would "give way" once or 
twice a month.  He described severe pain and swelling 
associated with his knees after a full day of work. He was 
employed as a flat loader operator, working four 12-hour days 
a week. 

Analysis

The right and left knee internal derangement with 
patellofemoral pain syndrome disabilities are rated as 
analogous to "other impairment of the knee," with criteria 
addressing subluxation and instability, under Diagnostic Code 
5257.  See 38 C.F.R. § 4.20 (2009) (providing that when an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous).  While the knees 
are rated analogous to Diagnostic Code 5257, which provides 
criteria for rating knees based on instability and 
subluxation, the January 2000 rating decision provided the 
Veteran's initial 10 percent rating based on painful motion 
even though x-rays at the time did not note 
arthritis/degenerative joint disease.  

Under Diagnostic Code 5003t degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  Where there is x-ray evidence of arthritis and 
limitation of motion, but not to a compensable degree under 
the Diagnostic Code, a 10 percent rating is for assignment 
for each major joint affected.  

The Veteran's claims file contains x-ray evidence that the 
Veteran has mild degenerative joint disease.  Of the 
Veteran's VA examinations and orthopedic consultations, his 
examination from January 2006 provided the most limited range 
of motion.  With pain upon repetition the Veteran's right 
knee had flexion to 100 degrees and his left knee had flexion 
to 90 degrees.  His extension has consistently been noted to 
be at zero degrees.  As such, the Veteran does not meet the 
criteria for an increased rating based on limitation of 
motion.  Additionally, there is no medical evidence of 
ankylosis in either knee and no evidence of impairment of the 
tibia or fibula.  For these reasons, the Board also finds 
that a disability rating in excess of 10 percent is not 
warranted on the basis of functional loss due to pain, or on 
the basis of weakened movement, excess fatigability, or pain 
on movement.  See 38 C.F.R.§§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  Since the 
10 percent rating has been assigned based solely on the 
Veteran's complaints of pain, a higher rating is not 
appropriate under these provisions.  As such, a disability 
rating higher 10 percent is not warranted under 38 C.F.R. 
§§ 4.40, 4.45.

The Veteran reported during his Travel Board hearing that his 
knee occasionally feels as though it will give out, and 
indicated that he has fallen due to his knee locking.  He 
also complained of instability during a March 2009 
consultation, where the orthopedist noted that varus/valgus 
stress caused general discomfort and his McMurray test was 
positive for discomfort but without appreciable meniscal 
pop/click.  In the January 2008 VA examination the Veteran 
reported instability, but on objective examination he did not 
have abnormal weight-bearing, nor was instability of either 
knee noted.  In October 2007 the Veteran had stable Lachman 
test, and no varus, and valgus stress deformity.  In his 
January 2007 testimony, the Veteran did not note instability, 
and he was not using knee braces at the time.  His January 
2006 VA examination showed no instability, meniscus 
abnormality, or tendon or bursa abnormalities.  There is no 
medical evidence in the claims file that indicated no laxity 
of the joints, ligamentous laxity, or objective evidence of 
instability.  Recent MRI findings showed diffuse mild 
articular cartilage thinning in the medial and lateral 
compartments, but that the Veteran's ACL and PCL were intact, 
his collateral ligaments were unremarkable, and his menisci 
were unremarkable.  

As VA examiners and VA orthopedists have not indicated the 
Veteran has instability or laxity, the Board finds that his 
subjective complaints of giving way and the objective finding 
of diffuse mild articular cartilage thinning do not warrant 
an additional rating under Diagnostic Code 5257.  In the 
absence of objective findings of instability or subluxation, 
a higher evaluation under the Code is not warranted.  The 
Board notes that a rating under Diagnostic Code 5257 would be 
an additional rating because the 10 percent that was assigned 
in January 2000 was assigned for painful motion, and 
Diagnostic Code 5260 should have noted as the applicable 
analogous diagnostic code.

For all the foregoing reasons, the Veteran's claims for 
entitlement to an increased rating for right knee internal 
derangement with patellofemoral pain syndrome and entitlement 
to an increased rating for left knee internal derangement 
with patellofemoral pain syndrome must be denied.  The Board 
has considered staged ratings, Hart v. Mansfield, 21 Vet. 
App. 505 (2007), but concludes that they are not warranted.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for additional or more severe 
symptoms than currently shown by the evidence.  Thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 


ORDER

Entitlement to a rating in excess of 10 percent disabling for 
right knee internal derangement with patellofemoral pain 
syndrome is denied.

Entitlement to a rating in excess of 10 percent disabling for 
left knee internal derangement with patellofemoral pain 
syndrome is denied.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by 
the United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.

The Veteran filed a claim for service connection for a thumb 
condition in May 2004.  The Veteran contends that when he was 
in service he was fixing a pipe with a wrench, when the 
wrench slipped and he hit his thumb on a piece of metal.  The 
thumb was cut and began to bleed and he sought treatment for 
it in service.  In 1995, he noticed a mass on his thumb where 
the injury had occurred, and the mass grew until he was 
forced to have it removed.

Service treatment records contained in the claims file show 
that in December 1984 the Veteran was treated for a 
laceration to his left thumb, which involved sutures.

In January 2006 the Veteran was afforded a VA examination of 
his thumb, without the benefit of claims file review.  At the 
time of the examination, the bump on his thumb had not yet 
been removed.  The examiner described it as a soft tissue 
tumor, which had increased in size, on the dorsal aspect of 
the left thumb, overlying the metacarpophalangeal joint.  The 
mass was two centimeters by two centimeters and not attached 
to the extensor tendon of the thumb.  Range of motion does 
not appear to have been tested.  There was no request for the 
examiner to provide an opinion as to etiology at the time of 
the examination, and no opinion was provided.

In May 2007 the Veteran had the mass removed from his thumb; 
the post-operative diagnosis was of "possible giant cell 
tumor" of the extensor tendon.  The January 2008 VA joint 
examinations did not include examination of the left thumb.

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate a claim, and in 
claims for disability compensation, requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination or opinion when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Though the Veteran was 
afforded a VA examination in January 2006, an opinion was not 
sought, and so the examination was insufficient.

In light of the cumulative record, the Board has determined 
that an additional medical opinion is needed to determine the 
etiology of any left thumb condition of the Veteran, and 
whether it was incurred in or was aggravated by active 
service.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his claimed 
left thumb disability since service.  
After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.  

2.  The Veteran should be afforded a VA 
examination to determine the etiology of 
his claimed left thumb disability.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.

Following review of the claims folder and 
an examination of the Veteran, the 
physician is requested to provide an 
opinion as to whether it is as least as 
likely as not (50 percent probability or 
greater) that any left thumb condition had 
its onset in or was aggravated by the 
Veteran's active duty service, to 
specifically include when the Veteran hit 
and cut his thumb in December 1984.  The 
physician should indicate whether the 
Veteran's left thumb disability is/was a 
congenital or developmental defect.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the AMC/RO must readjudicate the Veteran's 
claim of entitlement to service connection 
for a left thumb condition on the basis of 
all the evidence on file and all governing 
legal authority.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative must be provided with a 
supplemental statement of the case (SSOC).  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER

Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


